Amu:

OF

C

In VISA PETITION Proceedings
A-12042411
Decided by Board January 03,1962
Visa petition—Revocation-8 CFR 206—Appeal must be made by petitioner.
Right to appeal from revocation or previously approved visa petition lies
solely with petitioner. Attorney who once represented petitioner and cannot now locate her and who continues to represent beneficiary has no stand-

ing under 8 CFR 206.3 to assert an appeal.
BEFORE THE BOARD

DISCUSSION: An order entered in this case on September 20,
1961, revoked a visa petition approved for classification of the beneficiary as a nonquota immigrant under the provisions of 8 U.S.C.
1101(a) (27) (A). Notice of the revocation was served on the petitioner and the attorney of record on September 27, 1961, by certified
mail. A notice of appeal executed by the attorney of record was
received by the Immigration and Naturalization Service on October 12, 1961.
The attorney of record appeared before this Board in oral argument on November 8, 1961. He stated, in substance, that he once
represented the petitioner; that he has been unable to locate her in
connection with the revocation of her petition; and that he intends
to continue to represent the beneficiary.
8 CFR 206.3 provides, in part: "If upon reconsideration the approval previously granted is revoked, the petitioner shall be informed of the decision with the reasons therefor and shall have 15
days after the mailing of the notification of decision within which
to appeal as provided in Part 3 of this chapter .. ." (Emphasis
supplied. )
It

is clear from the statements of counsel that the appeal before

ns was not intiated by the petitioner as provided in 8 CFR 206.3
(supra). Under the circumstances, this Board will not consider it
on the merits. Since the appeal is not properly before us, we will
dismiss for failure to comply with 8 CFR 206.3.
ORDER: It is directed that the appeal be and the same is hereby
clisiniseci in uecordance with the foregoing opinion.

547

